290 S.W.3d 764 (2009)
Louis C. ACCURSO, Respondent,
v.
Kimberly L. ACCURSO, Appellant.
No. WD 69867.
Missouri Court of Appeals, Western District.
June 16, 2009.
Robert P. Smith, Kansas City, MO, for Appellant.
Jack A. Cochran, Blue Springs, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., VICTOR C. HOWARD, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Kimberly L. Accurso appeals from the judgment of the circuit court denying her post-judgment interest during the pendency of her appeal. We affirm. Rule 84.16(b).